Citation Nr: 0305294	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  97-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral defective hearing.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1955 to May 1957, and 
from December 1958 to September 1976.

The initial appeal came to the Board of Veterans Appeals (the 
Board) from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California 
in 1996.

The 1996 rating action granted service connection for 
bilateral defective hearing and assigned a noncompensable 
rating effective April 17, 1995, the date of the veteran's 
claim.  The veteran is contesting the disability evaluation 
that was assigned following that grant of service connection.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-127.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

During the course of the current appeal, service connection 
was also granted by the RO for a left shoulder disorder for 
which a 20 percent rating is in effect. 

The case was before the Board in March 2000 when service 
connection was denied for hypertension.  The Board also found 
that the veteran's claim for service connection for tinnitus 
was well-grounded, and to that extent the appeal was granted.  
That issue was accordingly remanded by the Board for 
adjudication on the merits by the RO.

In the March 2002 decision, the Board also denied entitlement 
to an evaluation in excess of 20 percent for service-
connected residuals of injury and surgery to the right 
shoulder [characterized as right shoulder, status 
postoperative Putti-Platt repair, recurrent dislocation and 
status post rotator cuff repair with acromioplasty (major)], 
for the period from April 17, 1995 to July 26, 1995, and for 
the period starting September 1, 1995.  

The Board remanded the issue of entitlement to an increased 
evaluation for defective hearing for development to include 
reexamination.  That development has now been accomplished 
and the case is returned to the Board for final appellate 
review on that issue.

However, since the RO subsequently granted service connection 
for tinnitus and assigned a 10 percent rating therefor, 
effective in April 1995, that issue is no longer on appeal.

During the course of the current appeal, the veteran has 
raised various other issues of entitlement to service 
connection, none of which are now part of the appellate 
review.  He has also recently raised the issue of entitlement 
to a total rating based on individual unemployability which 
has not yet been fully addressed by the RO.



FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
assessment of the veteran's hearing acuity.

2.  Bilateral hearing loss disability is manifested by no 
more than an average pure tone threshold at 1,000, 2,000, 
3,000, and 4,000 Hertz, of 42 decibels on the right and 69 
decibels on the left.  Discrimination ability averages at no 
more than 84 percent correct on the right and 80 percent 
correct on the left.

3.  The veteran does not exhibit unusual hearing loss 
patterns, and testing scores are not inconsistent because of 
language difficulties.  He wears hearing aids.



CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 and 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Similarly, any records he mentioned in regard to post-service 
care were acquired and are now in the file.  He states that 
there are no other existing records which are of pertinence 
and not currently associated with the claims file.

Additionally, in the June 1996 rating decision on appeal, the 
Statement of the Case in August 1996, and the numerous 
Supplemental Statements of the Case (SSOC), the RO informed 
the veteran of the evidence necessary to establish a higher 
evaluation for bilateral hearing loss disability under both 
old and later, after effectuation, new criteria.  In each 
instance, correspondence copies of these determinations were 
mailed to the veteran's accredited representative.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran's VA outpatient records are in the 
file.  The veteran has not alleged that there are any 
additional medical records related to treatment for hearing 
loss that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo additional audiological evaluations 
related to his claim.

The Board notes that in October 2002, the veteran indicated 
that he had stated his case before the Board and had no 
additional evidence to submit.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  This was done 
in part through the Board's remand.  And specifically, VCAA-
related letters, explaining and delineating the criteria and 
other such matters, were sent by the RO to the veteran in 
April 2001, May 2001, May 2002, November 2002 and January 
2003.  In addition, a detailed letter was sent to the veteran 
by the RO in October 2002 delineating all of the 
determinations made in the course of the appeal with regard 
to the various issues, and including the associated monetary 
decisions made on his various claims.

In response thereto, and in additional communications with 
VA, the veteran has expressed and acted upon his 
understanding as to what evidence he is responsible for 
providing (and he indicates he has nothing further), and what 
is the reciprocal responsibility of VA pursuant to Quartuccio 
v Principi, 16 Vet. App. 183 (2002).  Consequently, the case 
need not be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
regulations in the first instance does not prejudice the 
veteran and the changes articulated in the new legislation 
are less stringent.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992).


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 (2002).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Under the old criteria, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999). VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987). See 52 Fed. Reg. 44117-44122 November 18, 
1987, and correction 52 Fed. Reg. 40439 December 7, 1987.

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  VA Regulations - Title 38 Code of 
Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987). See 52 Fed. Reg. 
44117-44122 November 18, 1987, and correction 52 Fed. Reg. 
40439 December 7, 1987.  To evaluate the degree of disability 
from bilateral service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness. 38 C.F.R. §§ 4.85 and Part 4, 
Diagnostic Code 6100 (2002).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2002).

Under 38 C.F.R. § 4.86(a) (2002), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service medical records are in the file for comparison.

On VA authorized audiological evaluation in June 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
30
45
LEFT
5
25
45
75
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

VA outpatient reports from June 1997 note that the veteran 
had a chronic bilateral hearing loss of a progressive nature.

On an authorized but uncertified VA audiological evaluation 
in June 1997, the raw data of record shows pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
30
55
LEFT
15
30
45
80
100

Speech audiometry was reported as 100 percent in the right 
ear and 76 percent in the left ear, but these results were 
not further analyzed, and the results were inconclusive.  

On VA examination in October 1997 primarily for other 
disabilities, it was noted that the veteran had hearing 
problems and wore hearing aids in both ears.

On the authorized audiological evaluation done for VA on a 
contract basis in August 2002, the examining otolaryngologist 
had the veteran's records available for review and opined 
that he had developed hearing loss in service as a result of 
acoustic trauma and that this had progressed since then.  The 
audiometric testing itself showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
50
60
LEFT
15
35
55
85
100

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The examiner opined that the veteran needed to be reevaluated 
for correction of his current binaural amplification.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased (compensable) initial evaluation 
for bilateral hearing loss.  Several audiological reports are 
of record showing some fluctuation in hearing acuity overall; 
and there was a change in regulations during the course of 
the current appeal.  Nonetheless, repeated examinations when 
compared to the criteria of new and old regulations have not 
supported staged ratings pursuant to Fenderson, op. cit.  

Regardless of the audiometric values demonstrated on various 
testing procedures since 1995, all of which have been cited 
above, a compensable evaluation has not been warranted under 
any of these results when compared to the provisions of 
either the old or new regulations with regard to auditory 
acuity.  Each of these numeric scores establishes a hearing 
loss disability that is noncompensable under Code 6100, and 
an evaluation in excess of 0 percent is not warranted.  
Specifically, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, op. 
cit.  All audiological evaluation reports established a 
bilateral hearing loss disability which is noncompensably 
disabling.  That the veteran wears hearing aids is 
specifically taken into consideration in that regard.  The 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 0 percent.  

Additional Considerations

Review of the record reveals that the RO has considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  [This is in 
addition to the exceptions already built-into the system with 
regard to possible unusual hearing loss patterns, addressed 
above].

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The Board is aware that the veteran has to wear hearing aids, 
is frustrated by his lack of hearing particularly at the 
highest frequencies, and may well need to have his hearing 
aids changed in the future.  However, the Board reiterates 
that evaluating hearing impairment is a mechanical 
application and regrets that a more favorable decision could 
not be made.  If the veteran feels at a later time that his 
bilateral hearing loss disability has worsened, he should 
file a claim for an increased rating such that he can again 
be evaluated to assess the extent of the impairment, which 
may exist at that time.  Collaterally, it is also noteworthy 
that he is in receipt of a separate 10 percent rating for his 
tinnitus.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

